DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 1 of the U.S. Patent No. 10,601,773.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of the U.S. Patent No. 10,601,773 is that the claims of the instant application discloses method steps which are broader to the method steps of the U.S. Patent No. 10,601,773.  
Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 9 of the U.S. Patent No. 10,601,773.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 10 of the instant application and claim 9 of the U.S. Patent No. 10,601,773 is that the claims of the instant application discloses claims which are broader to the claims of the U.S. Patent No. 10,601,773.
Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 15 of the U.S. Patent No. 10,601,773.  Although the conflicting claims are not identical, they are not patentably distinct from 

Claims Comparison Table
Instant Application:
16/828,313
U.S. Patent No. 10,601,773 B2
(common inventive entity and assignee)
Claim 1:
A method for using relays for network optimization in IP-based communication networks, comprising:

negotiating, via a signaling server, a communication session between first and second peers connected to the Internet, wherein the first peer has data traffic restrictions and requires a relayed route to connect with the second peer;

providing a list of relayed candidate contact addresses, wherein each candidate contact address comprises an IP address, a port and a communication protocol; and 

establishing a connection between the first and second peers via one relayed candidate contact address of the list of relayed candidate contact addresses using a Traversal Using Relays around NAT (TURN) server.

Claim 1:
A method for using relays for network optimization in IP-based communication networks, comprising:

negotiating, via a signaling server, a communication session between first and second peers connected to the Internet, wherein the first peer has data traffic restrictions and requires a relayed route to connect with the second peer;

determining that the first peer has data traffic restrictions that require the first peer to use a relayed route to communicate with the second peer by accessing a register that lists IP addresses of peers having data traffic restrictions;

filtering out one or more candidate contact address that are not relayed candidate contact addresses from a previously identified plurality of candidate contact addresses to provide a list of relayed candidate contact addresses, wherein each candidate contact address comprises an IP address, a port and a communication protocol; and

establishing a connection between the first and second peers via one relayed candidate contact address of the list of relayed candidate contact addresses using a Traversal Using Relays around NAT (TURN) server.

Claim 2:
The method of claim 1, wherein the list of relayed candidate contact addresses are provided by filtering out one or more candidate contact addresses that are not relayed candidate contact addresses from a previously identified plurality of candidate contact addresses.
Claim 1:
A method for using relays for network optimization in IP-based communication networks, comprising:

negotiating, via a signaling server, a communication session between first and second peers connected to the Internet, wherein the first peer has data traffic restrictions and requires a relayed route to connect with the second peer;

determining that the first peer has data traffic restrictions that require the first peer to use a relayed route to communicate with the second peer by accessing a register that lists IP addresses of peers having data traffic restrictions;

filtering out one or more candidate contact address that are not relayed candidate contact addresses from a previously identified plurality of candidate contact addresses to provide a list of relayed candidate contact addresses, wherein each candidate contact address comprises an IP address, a port and a communication protocol; and

establishing a connection between the first and second peers via one relayed candidate contact address of the list of relayed candidate contact addresses using a Traversal Using Relays around NAT (TURN) server.

Claim 3:
The method of claim 2, wherein the filtering out is performed by the first peer having data traffic restrictions.

Claim 2:
The method of claim 1, wherein the filtering out is performed by the first peer having data traffic restrictions.
Claim 4:


Claim 3:
The method of claim 1, wherein the filtering out is performed by the signaling server.
Claim 5:
The method of claim 1, wherein the negotiation is performed using an Interactive Connectivity Establishment (ICE) protocol.

Claim 4:
The method of claim 1, wherein the negotiation is performed using an Interactive Connectivity Establishment (ICE) protocol.
Claim 6:
The method of claim 1, wherein the communication session comprises a RTP session using WebRTC.

Claim 5:
The method of claim 1, wherein the communication session comprises a RTP session using WebRTC.
Claim 7:
The method of claim 1, further comprising identifying a plurality of candidate contact addresses, wherein the identification of the candidate contact addresses comprises using Session Traversal Utilities for NAT (STUN) and TURN protocols.

Claim 6:
The method of claim 1, further comprising identifying a plurality of candidate contact addresses, wherein the identification of the candidate contact addresses comprises using Session Traversal Utilities for NAT (STUN) and TURN protocols.
Claim 8:
The method of claim 1, wherein the signaling server uses the communication protocol based on either TCP or UDP.

Claim 7:
The method of claim 1, wherein the signaling server uses the communication protocol based on either TCP or UDP.
Claim 9:
The method of claim 1, wherein the second peer is a media server acting as a Selective Forwarding Unit (SFU) or as a Multipoint Control Unit (MCU).
Claim 8:
The method of claim 1, wherein the second peer is a media server acting as a Selective Forwarding Unit (SFU) or as a Multipoint Control Unit (MCU).

Claim 10:
A first peer computing device comprising at least one processor that is configured to communicate with a second peer computing device over a data network, wherein the first peer has data traffic restrictions that require the first peer to use a relayed route to communicate with the second peer, and wherein the first peer is configured to 

identifying a plurality of relayed candidate contact addresses that each include an IP address, a port and a communication protocol that the first peer can send to the second peer and that the second peer can use to connect to the first peer; and

establishing a communication session with the second peer via a signaling server using one of the relayed candidate contact addresses using a Traversal Using Relays around NAT (TURN) server.
Claim 9:
A first peer computing device comprising at least one processor that is configured to communicate with a second peer computing device over a data network, wherein the first peer is configured to negotiate a communication session with the second peer by:

identifying a plurality of candidate contact addresses that each include an IP address, a port and a communication protocol that the first peer can send to the second peer and that the second peer can use to connect to the first peer;

determining that the first peer has data traffic restrictions that require the first peer to use a relayed route to communicate with the second peer by accessing a register that lists IP addresses of peers having data traffic restrictions;

filtering out any candidate contact addresses that are not relayed candidate contact addresses from the identified plurality of candidate contact addresses to generate a list of relayed candidate contact addresses; and

establishing a communication session with the second peer via a signaling server using one of the relayed candidate contact addresses using a Traversal Using Relays around NAT (TURN) server.

Claim 11:
The first peer computing device of claim 10, wherein plurality of relayed candidate contact addresses are identified by filtering out any candidate contact addresses that are not relayed candidate contact addresses from a previously identified plurality of candidate contact addresses.
Claim 9:
A first peer computing device comprising at least one processor that is configured to communicate with a second peer computing device over a data network, wherein the first peer is configured to negotiate a communication session with the second peer by:

identifying a plurality of candidate contact addresses that each include an IP address, a port and a communication protocol that the first peer can send to the second peer and that the second peer can use to connect to the first peer;

determining that the first peer has data traffic restrictions that require the first peer to use a relayed route to communicate with the second peer by accessing a register that lists 

filtering out any candidate contact addresses that are not relayed candidate contact addresses from the identified plurality of candidate contact addresses to generate a list of relayed candidate contact addresses; and

establishing a communication session with the second peer via a signaling server using one of the relayed candidate contact addresses using a Traversal Using Relays around NAT (TURN) server.

Claim 14:
The first peer computing device of claim 10, wherein the first peer is also configured to determine that the first peer has data traffic restrictions that require the first peer to use a relayed route to communicate with the second peer by accessing a register that lists IP addresses of peers having data traffic restrictions;
Claim 9:
A first peer computing device comprising at least one processor that is configured to communicate with a second peer computing device over a data network, wherein the first peer is configured to negotiate a communication session with the second peer by:

identifying a plurality of candidate contact addresses that each include an IP address, a port and a communication protocol that the first peer can send to the second peer and that the second peer can use to connect to the first peer;

determining that the first peer has data traffic restrictions that require the first peer to use a relayed route to communicate with the second peer by accessing a register that lists IP addresses of peers having data traffic restrictions;

filtering out any candidate contact addresses that are not relayed candidate contact addresses from the identified plurality of candidate contact addresses to generate a list of relayed candidate contact addresses; and

establishing a communication session with the second peer via a signaling server using one of the relayed candidate contact addresses using a Traversal Using Relays around NAT (TURN) server.

Claim 15:
The first peer computing device of claim 10, wherein the communication session comprises a RTP session using WebRTC.

Claim 11:
The peer computing device of claim 9, wherein the communication session comprises a RTP session using WebRTC. 

Claim 16:
The first peer computing device of claim 10, wherein the first peer is configured to identify a plurality of the candidate contact addresses using the Session Traversal Utilities for NAT (STUN) and TURN protocols.

Claim 12:
The peer computing device of claim 9, wherein the first peer identifies the plurality of the candidate contact addresses using the Session Traversal Utilities for NAT (STUN) and TURN protocols.
Claim 17:
The first peer computing device of claim 10, wherein the second peer is a media server configured to act as a Selective Forwarding Unit (SFU) or as a Multipoint Control Unit (MCU).

Claim 14:
The peer computing device of claim 9, wherein the second peer is a media server configured to act as a Selective Forwarding Unit (SFU) or as a Multipoint Control Unit (MCU).
Claim 18:
A signaling server that is configured to help establish a communication session between a first peer computing device and a second peer computing device, wherein the signaling server is configured to help establish the communication session by:

consulting a register that identifies peers having data traffic restrictions to determine that the first peer has data traffic restrictions that require the first peer to use a relayed route to communicate with the second peer; and 

helping to establish a communication session between the first peer and the 
Claim 15:
A signaling server that is configured to help establish a communication session between a first peer computing device and a second peer computing device, wherein the signaling server is configured to help establish the communication session by:

receiving, from the first peer, a plurality of candidate contact addresses that each include an IP address, a port and a communication protocol and that the second peer can use to connect to the first peer;

consulting a register that identifies peers having data traffic restrictions to determine that the first peer has data traffic restrictions that require the first peer to use a relayed route to communicate with the second peer; 

filtering out any candidate contact addresses that are not relayed candidate contact addresses from the plurality of candidate contact addresses to generate a list of relayed candidate contact addresses; and

helping to establish a communication session between the first peer and the second peer using one of the relayed candidate contact addresses using a Traversal Using Relays around NAT (TURN) server.

Claim 19:
The signaling server of claim 18, wherein the signaling server is also configured to help establish the communication session by:

receiving, from the first peer, a plurality of candidate contact addresses that each include an IP address, a port and a communication protocol and that the second peer can use to connect to the first peer; and

filtering out any candidate contact addresses that are not relayed candidate contact addresses from the plurality of candidate contact addresses to generate the list of relayed candidate contact addresses.

Claim 15:
A signaling server that is configured to help establish a communication session between a first peer computing device and a second peer computing device, wherein the signaling server is configured to help establish the communication session by:

receiving, from the first peer, a plurality of candidate contact addresses that each include an IP address, a port and a communication protocol and that the second peer can use to connect to the first peer;

consulting a register that identifies peers having data traffic restrictions to determine that the first peer has data traffic restrictions that require the first peer to use a relayed route to communicate with the second peer; 

filtering out any candidate contact addresses that are not relayed candidate contact addresses from the plurality of candidate contact addresses to generate a list of relayed candidate contact addresses; and



Claim 20:
The signaling server of claim 18, wherein the signaling server is adapted to use an Interactive Connectivity Establishment (ICE) protocol to help establish the communication session between the first and second peers.

Claim 16:
The signaling server of claim 15, wherein the signaling server is adapted to use an Interactive Connectivity Establishment (ICE) protocol to help establish the communication session between the first and second peers.



Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections

Claims 14 are objected to because of the following informalities: lack of terminology consistency

Claim 14, line 4, recites “having data traffic restrictions;” and should be changed to -- having data traffic restrictions[[;]].--.

Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore et al. (2017/0142164, hereinafter Moore).

Regarding claim 1, Moore discloses a method for using relays for network optimization in IP-based communication networks, comprising:
negotiating, via a signaling server, a communication session between first and second peers connected to the Internet (Moore discloses that in establishing a call (communication session), the number of candidates and candidate pairs are probed by sending connectivity checks to determine which uses bandwidth and as a result, the number of available candidates pairs are reduced) (Moore, para. 119), wherein the first peer has data traffic restrictions (Moore discloses that the restricted bandwidth criterion determines the connection with the available bandwidth and the connectivity of the other candidate pair to be valid) (Moore, para. 166) and requires a relayed route to connect (Moore discloses that the optimization can be attained by disabling paths (i.e., candidate pairs) that are unlikely to work based on the topology knowledge known statistically (data traffic restrictions); the provided candidate pairs can be further modified by ordering the connectivity checks with respect to the ICE protocol (relayed route), to de-prioritize candidates that are less likely to work) (Moore, para. 120);
providing a list of relayed candidate contact addresses (Moore, para. 63), wherein each candidate contact address comprises an IP address, a port and a communication protocol (Moore discloses that the pair of host candidates potentially represents a path through a network, where the path can be a direct path(s) with or without involving any NATs and/or media relay servers; the static ICE path prioritization scheme will find an ideal connectivity path in a particular set of circumstances (find a route to connect to that peer)) (Moore, para. 106, 118); and
establishing a connection between the first and second peers via one relayed candidate contact address of the list of relayed candidate contact addresses using a Traversal Using Relays around NAT (TURN) server (Moore discloses that the ICE media session establishment between both the initiating endpoint (first peer) and the responding endpoint (second peer) is determined with a specified sorted order from the valid list of available candidate pair with the appropriate TURN server) (Moore, para. 109).

Regarding claim 2, Moore discloses the method of claim 1, wherein the list of relayed candidate contact addresses are provided by filtering out one or more candidate contact addresses that are not relayed candidate contact addresses from a previously identified plurality of candidate contact addresses (Moore discloses that the optimization can be based on disabling path(s) (filtering out) that are unlikely to work based on the topology; the highest priority candidate pair that is determined to be valid in the valid list (list of relayed candidate contact addresses) can be selected for the media session) (Moore, para. 120, 178).

Regarding claim 3, Moore discloses the method of claim 2, wherein the filtering out is performed by the first peer having data traffic restrictions (Moore discloses that the network topology criterion can be met only if at least one of the endpoints is behind a firewall (data traffic restriction) or network address translator) (Moore, para. 154).

Regarding claim 4, Moore discloses the method of claim 2, wherein the filtering out is performed by the signaling server (Moore discloses that the control server 12 (signaling server) pushes messages to the endpoint(s) to convey relevant information to it) (Moore, para. 151).

Regarding claim 5, Moore discloses the method of claim 1, wherein the negotiation is performed using an Interactive Connectivity Establishment (ICE) protocol (Moore discloses that the ICE protocol is used to allow the call media to flow between endpoints) (Moore, para. 9).

Regarding claim 6, Moore discloses the method of claim 1, wherein the communication session comprises a RTP session using WebRTC (Moore discloses that the real-time (RTP) call has two phases, an initial signaling phase during which a valid connection path is determined (i.e., based on the ICE protocol (webRTC), which allows call media (audio/video data) to flow between endpoints) (Moore, para. 21).

Regarding claim 7, Moore discloses the method of claim 1, further comprising identifying a plurality of candidate contact addresses, wherein the identification of the candidate contact addresses comprises using Session Traversal Utilities for NAT (STUN) and TURN protocols (Moore discloses that the STUN protocol and TURN protocol are used to enable SIP sessions between endpoints that are separated by one or more NATs) (Moore, para. 73).

Regarding claim 8, Moore discloses the method of claim 1, wherein the signaling server uses the communication protocol based on either TCP or UDP (Moore discloses that the first network capability criterion is met by the endpoints operating by the preferred one of the network protocols, TCP or UDP protocol) (Moore, para. 29).

Regarding claim 10, Moore discloses a first peer computing device comprising at least one processor that is configured to communicate with a second peer computing device over a data network, wherein the first peer has data traffic restrictions (Moore discloses that the restricted bandwidth criterion determines the connection with the available bandwidth and the connectivity of the other candidate pair to be valid) (Moore, para. 166) that require the first peer to use a relayed route to communicate with the second peer (Moore discloses that the optimization can be attained by disabling paths (i.e., candidate pairs) that are unlikely to work based on the topology knowledge known statistically (data traffic restrictions); the provided candidate pairs can be further modified by ordering the connectivity checks with respect to the ICE protocol (relayed route), to de-prioritize candidates that are less likely to work) (Moore, para. 120), and wherein the first peer is configured to negotiate a communication session with the second peer (Moore discloses that in establishing a call (communication session), the number of candidates and candidate pairs are probed by sending connectivity checks to determine which uses bandwidth and as a result, the number of available candidates pairs are reduced) (Moore, para. 119) by:
identifying a plurality of relayed candidate contact addresses that each include an IP address, a port and a communication protocol (Moore, para. 63) that the first peer can send to the second peer and that the second peer can use to connect to the first peer (Moore discloses that the pair of host candidates potentially represents a path through a network, where the path can be a direct path(s) with or without involving any NATs and/or media relay servers; the static ICE path prioritization scheme will find an ideal connectivity path in a particular set of circumstances (find a route to connect to that peer)) (Moore, para. 106, 118); and
establishing a communication session with the second peer via a signaling server using one of the relayed candidate contact addresses using a Traversal Using Relays around NAT (TURN) server (Moore discloses that the ICE media session establishment between both the initiating endpoint (first peer) and the responding endpoint (second peer) is determined with a specified sorted order from the valid list of available candidate pair with the appropriate TURN server; the optimization can be based on disabling path(s) (filtering out) that are unlikely to work based on the topology; the highest priority candidate pair that is determined to be valid in the valid list (list of relayed candidate contact addresses) can be selected for the media session) (Moore, para. 109, 120, 178).

Regarding claim 11, Moore discloses the first peer computing device of claim 10, wherein plurality of relayed candidate contact addresses are identified by filtering out any candidate contact addresses that are not relayed candidate contact addresses from a previously identified plurality of candidate contact addresses (Moore discloses that the optimization can be based on disabling path(s) (filtering out) that are unlikely to work based on the topology; the highest priority candidate pair that is determined to be valid in the valid list (list of relayed candidate contact addresses) can be selected for the media session) (Moore, para. 120, 178).

Regarding claim 12, Moore discloses the first peer computing device of claim 11, wherein the first peer is also configured to filter out any candidate contact addresses that are not relayed candidate contact addresses from the previously identified plurality of candidate contact addresses (Moore discloses that the endpoints (peer(s) attempt to gather every possible reflexive and relay candidates and upon determination that the number of candidates gathered are reduced (filtered), the consumption of bandwidth and candidate pairs checks will be reduced) (Moore, para. 181-182).

Regarding claim 13, Moore discloses the first peer computing device of claim 11, wherein the first peer is configured to provide the previously identified plurality of candidate contact addresses to the signaling server, and wherein the signaling server (Moore discloses that the endpoints (peer(s) attempt to gather every possible reflexive and relay candidates and upon determination that the number of candidates gathered are reduced (filtered), the consumption of bandwidth and candidate pairs checks will be reduced) (Moore, para. 181-182).

Regarding claim 14, Moore discloses the first peer computing device of claim 10, wherein the first peer is also configured to determine that the first peer has data traffic restrictions that require the first peer to use a relayed route to communicate with the second peer by accessing a register that lists IP addresses of peers having data traffic restrictions (Moore discloses that the restricted bandwidth criterion determines the connection with the available bandwidth and the connectivity of the other candidate pair to be valid; the highest priority candidate pair that is determined to be valid in the valid list (list of relayed candidate contact addresses) can be selected for the media session) (Moore, para. 166, 178);

Regarding claim 15, Moore discloses the first peer computing device of claim 10, wherein the communication session comprises a RTP session using WebRTC (Moore discloses that the real-time (RTP) call has two phases, an initial signaling phase during which a valid connection path is determined (i.e., based on the ICE protocol (webRTC), which allows call media (audio/video data) to flow between endpoints) (Moore, para. 21).

Regarding claim 16, Moore discloses the first peer computing device of claim 10, wherein the first peer is configured to identify a plurality of the candidate contact addresses using the Session Traversal Utilities for NAT (STUN) and TURN protocols (Moore discloses that the STUN protocol and TURN protocol are used to enable SIP sessions between endpoints that are separated by one or more NATs) (Moore, para. 73).

Regarding claim 18, Moore discloses a signaling server that is configured to help establish a communication session between a first peer computing device and a second peer computing device, wherein the signaling server is configured to help establish the communication session by:
consulting a register that identifies peers having data traffic restrictions (Moore discloses that the restricted bandwidth criterion determines the connection with the available bandwidth and the connectivity of the other candidate pair to be valid) (Moore, para. 166) to determine that the first peer has data traffic restrictions that require the first peer to use a relayed route to communicate with the second peer (Moore discloses that the restricted bandwidth criterion determines the connection with the available bandwidth and the connectivity of the other candidate pair to be valid) (Moore, para. 166); and
helping to establish a communication session between the first peer and the second peer using a relayed candidate contract address that is selected from a list of relayed candidate contact addresses using a Traversal Using Relays around NAT (TURN) server (Moore discloses that the ICE media session establishment between both the initiating endpoint (first peer) and the responding endpoint (second peer) is determined with a specified sorted order from the valid list of available candidate pair with the appropriate TURN server; the optimization can be based on disabling path(s) (filtering out) that are unlikely to work based on the topology; the highest priority candidate pair that is determined to be valid in the valid list (list of relayed candidate contact addresses) can be selected for the media session) (Moore, para. 109, 120, 178).

Regarding claim 19, Moore discloses the signaling server of claim 18, wherein the signaling server is also configured to help establish the communication session by:
receiving, from the first peer, a plurality of candidate contact addresses that each include an IP address, a port and a communication protocol (Moore, para. 63) and that the second peer can use to connect to the first peer (Moore discloses that the pair of host candidates potentially represents a path through a network, where the path can be a direct path(s) with or without involving any NATs and/or media relay servers; the static ICE path prioritization scheme will find an ideal connectivity path in a particular set of circumstances (find a route to connect to that peer)) (Moore, para. 106, 118); and
filtering out any candidate contact addresses that are not relayed candidate contact addresses from the plurality of candidate contact addresses to generate the list of relayed candidate contact addresses (Moore discloses that the optimization can be based on disabling path(s) (filtering out) that are unlikely to work based on the topology; the highest priority candidate pair that is determined to be valid in the valid list (list of relayed candidate contact addresses) can be selected for the media session) (Moore, para. 120, 178).

Regarding claim 20, Moore discloses the signaling server of claim 18, wherein the (Moore discloses that the real-time (RTP) call has two phases, an initial signaling phase during which a valid connection path is determined (i.e., based on the ICE protocol, which allows call media (audio/video data) to flow between endpoints) (Moore, para. 21).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (2017/0142164, hereinafter Moore) as applied to claim 1 and 10 above, and further in view of Ivov et al. (2018/0097863, hereinafter Ivov).

Regarding claim 9, Moore discloses the method of claim 1, but does not explicitly discloses wherein the second peer is a media server acting as a Selective Forwarding Unit (SFU) or as a Multipoint Control Unit (MCU).
In analogous art, Ivov teaches wherein the second peer is a media server acting as a Selective Forwarding Unit (SFU) or as a Multipoint Control Unit (MCU) (Ivov discloses that the media server may be a multipoint control unit (MCU) or a selective forwarding unit (SFU)) (Ivov, para. 21).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Ivov related to the peer being a media server and acting as a Selective Forwarding Unit or as a Multipoint Control Unit and to combine with Moore in order to increase the efficiency of estimating a bitrate for transmitting multimedia (Ivov, para. 21).

Regarding claim 17, Moore discloses the first peer computing device of claim 10, but does not explicitly discloses wherein the second peer is a media server configured to act as a Selective Forwarding Unit (SFU) or as a Multipoint Control Unit (MCU).
In analogous art, Ivov teaches wherein the second peer is a media server configured to act as a Selective Forwarding Unit (SFU) or as a Multipoint Control Unit (MCU) (Ivov discloses that the media server may be a multipoint control unit (MCU) or a selective forwarding unit (SFU)) (Ivov, para. 21).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Ivov related to the peer being a media server and acting as a Selective Forwarding Unit or as a Multipoint Control Unit and to combine with Moore in order to increase the efficiency of estimating a bitrate for transmitting multimedia (Ivov, para. 21).

Conclusion

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
02/12/2021